            Case 6:20-bk-05545-LVV       Doc 9    Filed 10/15/20      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

In re:                                    )               Case No. 6:20-bk-5545-LVV
                                          )
LISA MARIE DRAWNEEK                       )               Chapter 7
                                          )
       Debtor.                            )
_________________________________________ )

                       CERTIFICATE OF SERVICE
         OF AMENDED SUMMARY OF ASSETS, AMENDED STATEMENT OF
                     INTENTION AND DECLARATION
                         (Related Document No. 8)

          I HEREBY CERTIFY that a true and correct copy of the foregoing Amended

Summary of Assets, Amended Statement of Intention and Declaration (Doc. No. 8) was

served via CM/ECF or United States Mail, first class postage prepaid, on all Parties-In-

Interest listed on the attached Mailing Matrix, 15th day of October, 2020.

                                            __/s/ Aldo G. Bartolone, Jr._____
                                           ALDO G. BARTOLONE, JR.
                                           Florida Bar No. 173134
                                           BARTOLONE LAW, PLLC
                                           1030 N. Orange Ave., Suite 300
                                           Orlando, Florida 32801
                                           Telephone: (407) 294-4440
                                           Facsimile: (407) 287-5544
                                           E-mail: aldo@bartolonelaw.com
                                           Attorney for Debtor
